Citation Nr: 0908535	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from April 
1975 to October 1975 and from May to June 1980.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

A travel Board hearing was before the undersigned Veterans 
Law Judge in June 2007.  A transcript of that hearing is of 
record.  

This case was remanded by the Board in October 2007 for 
further development.  


FINDINGS OF FACT

1.  A foot disability was not manifest in service nor was 
arthritis manifest within a year of separation from service.  

2.  A foot disability is not attributable to service.  

3.  Pes planus was not manifest during the first period of 
service.

4.  Pes planus was shown in March 1978.  There was no 
increase in severity during the second period of service.  


CONCLUSIONS OF LAW

1.  A foot disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2008).

3.  Pes planus was not aggravated during the second period of 
service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in January 2004.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2006, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for his 
opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Summary

An enlistment examination for the National Guard in March 
1978 noted abnormal feet, 2nd degree pes planus asymptomatic 
was reported.  The appellant denied a history of foot trouble 
and no surgery was noted at that time.  

In May 2001, Dr. H noted that he had been treating the 
appellant for approximately two months and that he complained 
of pain on the soles of his feet.  It was noted that the 
appellant stated that the pain was initiated following 
treatment rendered while in service in 1975.  The appellant 
reported that in 1975 skin was removed from the bottom of his 
feet to treat blisters that had formed.  The appellant 
reported that he believed that a nerve may have been severed 
during the process.  Dr. H noted that clinical evaluation 
showed the blistering regions were still evident on the soles 
of the appellant's feet.  Plantar fasciitis and tinea pedis 
were diagnosed.  Dr. H opined that it is very probable that 
the part of pain experienced in the appellant's soles may be 
attributed to the procedure performed while in service.  

A VA treatment note dated in February 2003 reflects a 
diagnosis for bilateral foot discomfort of unclear etiology 
that seems to be related to blisters of the feet in service.  
The veteran reported at that time that he had blisters of 
both feet after a 20 mile march in service and that a 
procedure was done.  In March 2003, an assessment was given 
of osteoarthritis midfoot bilaterally and xerosis 
bilaterally.  

In January 2004, a history was given of significant fungal 
infection of the feet and nails.  It was noted that the 
appellant was diagnosed to have a fungal infection of the 
feet as well as cellulitis of his feet and fungal infection 
of the toenails.  

At his June 2007 hearing, the appellant testified that while 
in basic training blisters came on his feet.  He noted that 
the doctor took and cut out both feet.  According to the 
veteran, they offered him disability at that time but he 
declined.  

The appellant was afforded a VA compensation and pension 
examination in November 2007.  During this examination, the 
appellant reported that after a 20 mile march he had two 
large blisters on the bottom of his feet.  He reported that 
he went on sick call and the physician excised them.  An 
impression was given of xerosis and fungal infection of the 
feet bilaterally and pes planus of the feet bilaterally.  The 
examiner noted that the appellant clearly had pes planus 
while in service, and that there is documentation of this and 
this has continued to be a problem causing pain and 
difficulty walking.  The examiner noted that the appellant 
described skin abnormalities of his feet for which he was put 
in the barracks for three months healing.  The examiner noted 
that the appellant's current xerosis is at least as likely as 
not a continuation of skin problems that he had while in 
service and that he cannot find specific service treatment 
records in regard to this.  He noted that most of the 
appellant's service treatment records were not available so 
he cannot have proof of this.  

The appellant was afforded another VA compensation and 
pension examination in November 2008.  A past medical history 
of chronic venous insufficiency of both lower extremities and 
obesity was noted.  The appellant was diagnosed with 
bilateral foot strain with degenerative joint disease of both 
feet, pes planus and venous insufficiency and edema of both 
legs and feet.  The examiner opined that it is at least as 
likely as it is not that the currently diagnosed foot 
disorder is not secondary to blistered feet that he had 
during the course of service.  The examiner further opined 
that it is at least as likely as it is not that blistering of 
the soles of the feet did not cause either degenerative joint 
disease or the pes planus or the venous insufficiency 
described above since the operation was performed only on the 
skin overlying the blisters and only in the soles of his feet 
on both sides.  

					Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  However, the 
appellant is not a veteran and he is not entitled to the 
presumption of soundness.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).

					Analysis 

The appellant seeks service connection for a foot disability.  
After review of the evidence, the Board finds that service 
connection is not warranted. 

In this regard, the Board recognizes that the appellant has 
been given several diagnoses for the feet which include 
xerosis, a fungal infection, osteoarthritis midfoot 
bilaterally, cellulitis of the feet, plantar fasciitis, tinea 
pedis, bilateral foot strain with degenerative joint disease 
of both feet, pes planus and venous insufficiency and edema 
of both feet.  Although the evidence shows that the appellant 
has a foot disability, the Board finds that the more 
probative evidence shows that his disability is not 
attributable to service.  

With the exception of pes planus, service treatment records 
are negative for any foot problems.  In March 1978, the 
appellant denied a history of foot trouble and no surgery was 
noted at that time.  The Board further notes that there is no 
showing of arthritis within a year of separation.  

The Board recognizes that in 2001 the appellant reported to 
Dr. H that he had foot pain and that the pain was initiated 
following treatment rendered while in service in 1975.  The 
records shows that Dr. H opined that it is very probable that 
the part of pain experienced in the appellant's soles may be 
attributed to the procedure performed while in service.  The 
Board also notes that the November 2007 VA examiner opined 
that the appellant's xerosis is at least as likely as not a 
continuation of skin problems that he had while in service.  
The November 2008 VA examiner further opined that it is at 
least as likely as it is not that blistering of the soles of 
the feet did not cause either degenerative joint disease or 
the venous insufficiency since the operation was performed 
only on the skin overlying the blisters and only in the soles 
of his feet on both sides.  

Although Dr. H attributed the appellant's foot pain to 
service and the November 2007 VA examiner opined that the 
appellant's xerosis is at least as likely as not a 
continuation of skin problems that he had while in service, 
the Board notes that the medical opinions are based solely on 
a history provided by the appellant.  The Board notes that 
the first mention of any post service foot problems is in the 
claim for compensation dated in March 2001.  As explained 
below, we find the appellant's assertions of injury and 
continuity to be not credible.  Furthermore, a medical 
opinion based upon an inaccurate history is equally 
inaccurate.  

To the extent that the appellant asserts that his foot 
disability is attributable to service, the Board finds that 
the more probative evidence establishes that the appellant's 
disability is not attributable to service.  In this case, 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
The Board notes that when the appellant filed his original 
claim for compensation in November 1999, he did not seek a 
claim for a foot disability at that time.  This silence when 
otherwise speaking constitutes negative evidence.  We further 
note that in addition to his sworn denial of a pertinent 
history in 1978, there is a remarkable silence in the record 
in proximity to separation.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity 
of sympotomatolgy.  However, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  When seen in 1998, he denied a 
history of surgery and reported histories to include 
allergies, the low back and an eye, but he did not report an 
in-service history involving his feet.  Again, his silence 
when otherwise affirmatively speaking constitutes negative 
evidence.   Here, we find the appellant's assertions to be 
less credible than his denial of a history of foot trouble 
and the notation of no surgery in March 1978, and his failure 
to include a claim for the feet in his original claim for 
compensation in November 1999.  

While the evidence of record shows that the appellant has a 
foot disability, the Boards finds that the more probative 
evidence shows that the appellant's current disability was 
not manifest during service or for many years thereafter and 
that continuity of symptomatology is not shown.  Accordingly, 
service connection is denied.  

Regarding the appellant's diagnosis of pes planus, the Board 
concludes that the preponderance of the evidence weighs 
against a grant of service connection for this disability.  
The evidence indicates that the veteran has pes planus.  As 
to the appellant's period of service from April 1975 to 
October 1975, service treatment records are negative for pes 
planus during this time.  In fact, the evidence does not show 
pes planus until March 1978.  In the November 2007 VA 
examination, an impression was given of pes planus of the 
feet bilaterally.  The examiner noted that the appellant 
clearly had pes planus while in service, and that there is 
documentation of this and this has continued to be a problem 
causing pain and difficulty walking.  It is assumed that the 
examiner was referring to the appellant's March 1978 
examination, as there is no evidence of pes planus in the 
record before this time.  The Board notes that the March 1978 
examination post dates the period of service in discussion.  

The Board finds that the more probative evidence establishes 
that the appellant's pes planus was not manifest during the 
appellant's period of service from April 1975 to October 
1975.  Service treatment records are devoid of any 
complaints, treatment or diagnosis for pes planus during this 
period of service.  Moreover, the appellant denied a history 
of foot trouble in March 1978.  With the exception of the 
March 1978 examination, pes planus is not shown in the record 
until November 2007, over 30 years after service.  In light 
of the above, the Board finds that the more probative 
evidence shows that pes planus was not manifest during the 
period of service from April 1975 to October 1975.  

As to the appellant's period of service from May 1980 to June 
1980, the appellant's service treatment records show that an 
enlistment examination for the National Guard in March 1978 
noted abnormal feet, 2nd degree pes planus.  Thus, the record 
includes competent evidence which clearly and unmistakably 
shows that pes planus pre-existed the period from May to June 
1980.  

As pes planus has been shown to have existed prior to his 
period of service from May to June 1980, the Board must next 
address whether this disability increased in severity or was 
aggravated during the period of active service.  As noted, a 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2007).  Here, 
the November 2007 VA examiner noted that the appellant 
clearly had pes planus while in service, and that there is 
documentation of this and this has continued to be a problem 
causing pain and difficulty walking.  The November 2008 VA 
examiner diagnosed the appellant with pes planus and he 
opined that it is at least as likely as it is not that the 
currently diagnosed foot disorder is not secondary to 
blistered feet that he had during the course of service.  The 
examiner further opined that it is at least as likely as it 
is not that blistering of the soles of the feet did not cause 
the pes planus since the operation was performed only on the 
skin overlying the blisters and only in the soles of his feet 
on both sides.  

The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see 
also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet App. 283, 286 (1994).  The evidence establishes that 
there was no increase in severity.  We conclude that the pre-
service pes planus was not aggravated during service.  

The preponderance of the evidence is against the claim for 
service connection for a foot disability.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for a foot disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


